                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DAVID LEE, DAVID JENNINGS,
BURNEY EVERETT, EZRA JOHNSON,
JOHN WILSON, TERRY T. HENDERSON,
DARRYL HALL, MORRIS J. YOUNG,
and CLIFTON ROBINSON,

                       Plaintiffs.
                                                             Case Number 20-11898
v.                                                           Honorable David M. Lawson

WILLIAM BARR, MICHAEL CARVAJAL,
and JONATHAN HEMINGWAY,

                  Defendants.
______________________________________/

              OPINION AND ORDER DISMISS,1* COMPLAINT IN PART
             AND DIRECTING SERVICE UPON JONATHAN HEMINGWAY

       Plaintiff David Lee is a prisoner confined at the Federal Correctional Institution in Milan,

Michigan. He signed a complaint for himself and on behalf of eight other prisoners alleging

violations of the Eighth Amendment based on the conditions at the prison and its response to the

coronavirus and the COVID-19 pandemic. He alleges that prison officials are unable to maintain

social distancing, that there is a lack of testing for the virus, and that COVID-19-positive inmates

are being housed with COVID-19-negative inmates, including those who are medically vulnerable.

Lee identified as defendants former United States Attorney General William Barr, Bureau of

Prisons Director Michael Carvajal, and Milan Warden Jonathan Hemingway. He seeks injunctive

relief, including improved prison conditions, alternative incarceration, and release from custody.

       The Court has granted Lee’s application to proceed without prepayment of the filing fee

for this action. Under the Prison Litigation Reform Act of 1996 (PLRA), the Court must screen

prisoner complaints for merit and dismiss the claims found wanting. Lee’s complaint is defective

                                               -1-
because he purports to assert claims on behalf of other prisoners who have not signed the

complaint, and Lee has no authority to represent them because he is not an attorney. Also, the

allegations against defendants Barr and Carvajal are not sufficient to state a claim against them.

The Court will dismiss the complaint as to all plaintiffs other than Lee and as to defendants Barr

and Carvajal. The Court will order service of the complaint on defendant Hemingway.

                                                  I.

       As noted above, David Lee is a federal prisoner confined at FCI Milan. He alleges in a

complaint that the protocols in place are insufficient to protect him from infection by the novel

coronavirus. He represents himself, and there is no indication that he is an attorney. And his pro

se civil rights complaint, brought under Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971), purports to allege claims on behalf of himself and

several other Milan inmates.

                                                  II.

       The PLRA requires the Court to dismiss a prisoner’s complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is immune from such relief.

42 U.S.C. § 1997(e)(c); 28 U.S.C. § 1915(e)(2)(B). The same screening is required when the

complaint seeks redress against government entities, officers, and employees. 28 U.S.C. § 1915A.

A complaint is frivolous if it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       A complaint filed by an unrepresented party is to be construed liberally. Haines v. Kerner,

404 U.S. 519, 520-21 (1972). However, Federal Rule of Civil Procedure 8(a) requires that all

complaints must set forth “a short and plain statement of the claim showing that the pleader is



                                                 -2-
entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). This notice pleading standard does

require not require detailed factual allegations, but it does require more than the bare assertion of

legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if

it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 557). “Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations and footnote omitted).

       To state a federal civil rights claim, the plaintiff must allege that: (1) he was deprived of a

right, privilege, or immunity secured by the federal Constitution or laws of the United States; and

(2) the deprivation was caused by a person acting under color of state or federal law. Flagg Bros.

v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, the plaintiff must allege that the deprivation of his rights was intentional, not merely

negligent. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327,

333-36 (1986).

                                                 A.

       The Civil Rules of Procedure contain more mandatory requirements. Rule 11 states that

“[e]very pleading, written motion, and other paper must be signed by at least one attorney of record



                                                -3-
in the attorney’s name — or by a party personally if the party is unrepresented.” Fed. R. Civ. P.

11(a). In this case, only Lee signed the complaint and submitted an application to proceed without

prepayment of the filing fee for this action (which the Court has granted). The other Milan inmates

did not do so.

       Lee is not an attorney, so it appears, and therefore he cannot be an “attorney of record.

Therefore, Lee’s signature is insufficient to validate the complaint for listed plaintiffs David

Jennings, Burney Everett, Ezra Johnson, John Wilson, Terry T. Henderson, Darryl Hall, Morris J.

Young, and Clifton Robinson. A prisoner cannot sign a pleading on behalf of another prisoner in

a legal proceeding in federal court. See, e.g., Valiant-Bey v. Morris, 620 F. Supp. 903, 904 (E.D.

Mo. 1985) (holding that an unlicensed jailhouse lawyer who claimed to be fellow prisoner’s

“counselor” could not sign documents on behalf of fellow prisoner in legal proceedings). Nor can

Lee serve as a class representative for the other inmates while he is unrepresented and brings the

case for himself, because he cannot adequately protect the interests of other plaintiffs. A pro se

prisoner is not an adequate representative of the interests of his fellow inmates in a class action.

See Heard v. Caruso, 351 F. App’x 1, 15 (6th Cir. 2009); Ziegler v. Michigan, 90 F. App’x 808,

810 (6th Cir. 2004); Palasty v. Hawk, 15 F. App’x 197, 200 (6th Cir. 2001).

       The Court, therefore, will dismiss the complaint as to listed plaintiffs Jennings, Everett,

Johnson, Henderson, Hall, Young, and Robinson. This dismissal is without prejudice to those

inmates filing their own complaints in accordance with the Federal Rules of Civil Procedure.

                                                B.

       Lee’s complaint does not state facts that demonstrate the personal involvement of

defendants Barr and Carvajal in the alleged improprieties giving rise to the complaint. That is a

problem for him because a civil rights plaintiff must allege the personal involvement of a defendant



                                               -4-
to state a claim under Bivens. See Monell v. Dep’t of Social Svs., 436 U.S. 658, 691-92 (1978)

(holding that analogous claims under 42 U.S.C. § 1983 cannot be based upon a theory of

respondeat superior or vicarious liability); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009)

(same); see also Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995) (holding

that the plaintiff must allege facts showing that the defendant participated, condoned, encouraged,

or knowingly acquiesced in alleged misconduct to establish liability). Lee makes no specific

allegations against those defendants in his complaint. Conclusory allegations are insufficient to

state a civil rights claim. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555-57; Crawford-El

v. Britton, 523 U.S. 574, 588 (1998); Moldowan v. City of Warren, 578 F.3d 351, 390-91 (6th Cir.

2009).

         For these same reasons, Lee cannot predicate his claims against these defendants on the

actions of defendant Hemingway or any Bureau of Prisons or Milan personnel. Any assertion that

Barr or Carvajal failed to supervise an employee, should be vicariously liable for an employee’s

conduct, erred in denying grievances, or did not respond sufficiently to the situation is insufficient

to state a claim under Bivens. See, e.g., Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999);

Martin v. Harvey, 14 F. App’x 307, 309 (6th Cir. 2001). Lee also has not alleged facts to show

that any injury he suffered is the result of any policy or regulation, or that any improper conduct

arose from the deliberate failure adequately to investigate, train, or supervise employees. See Ellis

v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006) (setting forth a three-part test for

such claims). Lee’s complaint fails to state a claim against defendants Barr and Carvajal.

                                                 C.

         Lee’s claims against defendant Hemingway are not subject to summary dismissal. Lee

alleges that he is not being sufficiently protected from COVID-19 while confined at Milan in



                                                -5-
violation of his Eighth Amendment rights. As warden, defendant Hemingway is responsible for

the safety of inmates at Milan. Consequently, such allegations state potential claims for relief

under Bivens as to defendant Hemingway and are not subject to dismissal at this time.

                                                 III.

       Plaintiffs Jennings, Everett, Johnson, Wilson, Henderson, Hall, Young, and Robinson are

not proper parties to this action. Plaintiff Lee fails to state a claim for which relief may be granted

as to defendants Barr and Carvajal. The complaint states a plausible claim for relief under the

Eighth Amendment against defendant Hemingway at this stage of the case.

       Accordingly, it is ORDERED that the complaint is DISMISSED WITHOUT

PREJUDICE as to plaintiffs David Jennings, Burney Everett, Ezra Johnson, John Wilson, Terry

T. Henderson, Darryl Hall, Morris J. Young, and Clifton Robinson.

       It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE as to

defendants William Barr and Michael Carvajal, only.

       It is further ORDERED that a summons, a copy of the complaint, and a copy of this order

be served upon defendant Hemingway by the United States Marshal without prepayment of costs.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

Date: June 2, 2021




                                                 -6-
